Larremore, J.
— It appears by the complaint that on May 12, 1883, when plaintiffs recovered their judgment, the property in dispute was in the possession of a receiver appointed at the instance of the mortgagee. As between the parties to it, the mortgage was not invalid (Jones agt. Graham, 77 N. Y. 628).
The only relief asked for against the demurrant is that it may be enjoined from doing what has already been done under the sanction of the court.
The complaint fails to show a valid cause of action against the company, and the demurrer should be sustained, with leave to plaintiffs to amend on payment of costs.